COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  HIBERNIA ENERGY III, LLC AND TRP                §               No. 08-21-00092-CV
  MIDLAND LLC,
                                                  §                    Appeal from the
                        Appellants,
                                                  §                   112th District Court
  v.
                                                  §             of Reagan County, Texas
  FERAE NATURAE, LLC,
                                                  §                    (TC# CV02322)
                         Appellee.
                                              §
                                            ORDER

       On May 25, 2022, the Clerk of this Court sent a letter to Elizabeth Lusk, Official Court

Reporter for the 112th District Court that included this paragraph:

The Court has granted the motion and directs you to file the supplemental reporter’s

record as requested by June 8, 2022. If you are unable to prepare the transcripts by that date, you

are directed to coordinate with Appellant’s counsel to provide digital copies of the requested

hearings to another agreed upon certified court reporter so that they might be transcribed.

       On June 8, 2022, the court reporter filed for an extension to July 8, 2022, on a form

apparently used for the Eleventh Court of Appeals. The reporter stated as her reason for the

extension: “due to case load.” The extension request fails to address this Court alternate

directive that if the court reporter could not timely complete the assignment, she should


                                                 1
coordinate with Appellant’s counsel to agree on another court reporter who could. The Court

grants this extension, but no further extensions will be entertained. The supplemental reporter’s

record must be filed by July 8, 2022.

       IT IS SO ORDERED this 20th day of June, 2022.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 2